DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster (U.S. Patent No. 5,274,405).
Regarding claim 1, Webster teaches a head-mounted display device that is worn on a head of a viewer when used, the head-mounted display device comprising:
a first display portion (34a, 34b) that is disposed in front of a pupil of the viewer gazing forward, while facing the pupil, the first display portion displaying a first image (See e.g. Figs. 4-7; C. 5, L. 46 – C. 6, L. 39);

a first eyepiece (40a, 40b) having a first display-portion-side lens surface and a first viewer-side lens surface, disposed between the pupil and the first display portion, and projecting the first image onto the pupil, the first display-portion-side lens surface being a surface closer to the first display portion than the viewer, the first viewer-side lens surface being a surface closer to the viewer than the first display portion (See e.g. Figs. 4-7; C. 6, L. 40-53; C. 7, L. 7-35; C. 7, L. 47 – C. 8, L. 22; C. 9, L. 17-57); and
a second eyepiece (42a, 42b) having a second display-portion-side lens surface and a second viewer- side lens surface, disposed between the pupil and the second display portion, and projecting the second image onto the pupil, the second display-portion-side lens surface being a surface closer to the second display portion than the viewer, the second viewer-side lens surface being a surface closer to the viewer than the second display portion (See e.g. Figs. 4-7; C. 6, L. 40-53; C. 7, L. 7-35; C. 7, L. 47 – C. 8, L. 22; C. 9, L. 17-57),
wherein the second eyepiece is disposed adjacent to the first eyepiece at a position closer to an ear of the viewer than the first eyepiece is (See e.g. Figs. 4-7; C. 5, L. 46 – C. 6 L. 53; C. 7, L. 7-35; C. 7, L. 47 – C. 8, L. 22; C. 9, L. 17-57), and
an optical axis (51b) of the first eyepiece and an optical axis (not labeled) of the second eyepiece intersect with each other at an angle ranging from 30 degrees to 80 degrees inclusive (See e.g. Fig. 5 – Given the disclosed FOV for each eyepiece of 90° and the total angle of view of 120°, and since the optical axes of the eyepieces bisect the FOV of each eyepiece, the angle between the optical axes of the eyepieces is necessarily 75° as shown by the graphic below).
[AltContent: textbox (Figure 1: The eyepieces of Webster intersect at an angle of 75°, as shown.)]
    PNG
    media_image1.png
    430
    631
    media_image1.png
    Greyscale
Regarding claim 9, Webster teaches the head-mounted display device according to claim 1, as above.
Webster further teaches that a contour shape of the first viewer-side lens surface and a contour shape of the second viewer-side lens surface respectively have joint shape parts (62b) that are in contact with each other, and the first viewer-side lens surface and the second viewer-side lens surface are horizontally continuous through the joint shape parts in an entire visual field of the viewer in a vertical direction or in a central part of a visual field of the viewer (See e.g. Figs. 4-7; C. 6, L. 40-53; C. 7, L. 7-35; C. 7, L. 47 – C. 8, L. 49; C. 9, L. 17-57).
Regarding claim 10, Webster teaches the head-mounted display device according to claim 9, as above.
Webster further teaches that the first display portion emits a first light ray that enters an end of the first display- portion-side lens surface and is emitted from the first viewer-side lens surface toward the pupil of the viewer, the end being adjacent to the second eyepiece, the second display portion emits a second light ray that enters an end of the second display-portion-side lens surface and is emitted from the second viewer-side lens surface toward the pupil of the viewer, the end being adjacent to the first .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-10, and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. PG-Pub No. 2017/0115489; hereinafter – “Hu”) in view of Flipovich et al. (U.S. Patent No. 7,072,107; hereinafter – “Flipovich”).
Regarding claim 1, Hu teaches a head-mounted display device that is worn on a head of a viewer when used, the head-mounted display device comprising:
a first display portion (116, 120, 316, 416, 516) that is disposed in front of a pupil of the viewer gazing forward, while facing the pupil, the first display portion displaying a first image (See e.g. Figs. 1-5; Paragraphs 0018, 0022, 0024-0026, and 0028);
a second display portion (117, 212, 317, 417, 517) that is disposed close to an ear of the viewer and diagonally in front of the pupil, while facing the pupil, the second display portion displaying a second image (See e.g. Figs. 1-5; Paragraphs 0018, 0022, 0024-0026, and 0028);
a first eyepiece (118, 122, 318, 418, 518) having a first display-portion-side lens surface and a first viewer-side lens surface, disposed between the pupil and the first display portion, and projecting 
a second eyepiece (119, 123, 319, 419, 519) having a second display-portion-side lens surface and a second viewer- side lens surface, disposed between the pupil and the second display portion, and projecting the second image onto the pupil, the second display-portion-side lens surface being a surface closer to the second display portion than the viewer, the second viewer-side lens surface being a surface closer to the viewer than the second display portion (See e.g. Figs. 1-5; Paragraphs 0018, 0021-0022, and 0024-0028),
wherein the second eyepiece is disposed adjacent to the first eyepiece at a position closer to an ear of the viewer than the first eyepiece is (See e.g. Figs. 1-5; Paragraphs 0018, 0021-0022, and 0024-0028), and
an optical axis of the first eyepiece and an optical axis of the second eyepiece intersect with each other (See e.g. Figs. 1-5; Paragraphs 0018, 0021-0022, and 0024-0028).
Hu fails to explicitly disclose that an optical axis of the first eyepiece and an optical axis of the second eyepiece intersect with each other at an angle ranging from 30 degrees to 80 degrees inclusive.
However, Flipovich teaches modular panoramic night vision goggles comprising a first eyepiece (70) and a second eyepiece (70) wherein an optical axis of the first eyepiece (84) and an optical axis (82) of the second eyepiece intersect with each other at an angle ranging from 30 degrees to 80 degrees inclusive (See e.g. Figs. 1, 4, 7, 11, and 27; C. 7, L. 4-16; C. 8, L. 47-52).
Flipovich teaches that these optical axes intersect at this angle such that they “appear continuous without a noticeable line of demarcation between the exit elements of the eyepiece optical systems” and “provide a continuous horizontal field of view that begins about 50 degrees to the right (or to the left) and ends 15 degrees to the left (or to the right)” (C. 7, L. 17-42) as it “significantly increases 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the head-mounted display device of Hu such that an optical axis of the first eyepiece and an optical axis of the second eyepiece intersect with each other at an angle ranging from 30 degrees to 80 degrees inclusive as suggested by Flipovich such that they “appear continuous without a noticeable line of demarcation between the exit elements of the eyepiece optical systems” and “provide a continuous horizontal field of view that begins about 50 degrees to the right (or to the left) and ends 15 degrees to the left (or to the right)” as it “significantly increases the field of view of night vision goggles utilizing four modular optical components to produce a panoramic field of vision” and “ presents the advantage of providing an enlarged field of view with improved visual acuity and sufficient eye relief for a compact, lightweight, modular, binocular-like vision system,” as in Flipovich (C. 3, L. 66 – C. 4, L. 6; C. 7, L. 17-42), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 2, Hu in view of Flipovich teaches the head-mounted display device according to claim 1, as above.
Hu further teaches that a distance between the second display portion and the second eyepiece is shorter than a distance between the first display portion and the first eyepiece (See e.g. Figs. 4-5; Paragraphs 0027-0029).
Regarding claim 3, Hu in view of Flipovich teaches the head-mounted display device according to claim 1, as above.
Hu further teaches that a distance between the second display portion and the second eyepiece becomes shorter with an increase in a distance from the first display portion (See e.g. Fig. 5; Paragraphs 0028-0029)
Regarding claim 4, Hu in view of Flipovich teaches the head-mounted display device according to claim 1, as above.
Hu further teaches that the optical axis of the second eyepiece is offset from a center of a contour shape of the second eyepiece (See e.g. Figs. 4-5; Paragraphs 0027-0029).
Regarding claim 8, Hu in view of Flipovich teaches the head-mounted display device according to claim 2, as above.
Hu further teaches that the optical axis of the first eyepiece is parallel to a straight line extending in a gaze direction of the pupil of the viewer gazing forward (See e.g. Figs. 1-5; Paragraphs 0018, 0021-0022, and 0024-0028).
Regarding claim 9, Hu in view of Flipovich teaches the head-mounted display device according to claim 1, as above.
Hu further teaches that a contour shape of the first viewer-side lens surface and a contour shape of the second viewer-side lens surface respectively have joint shape parts (306, 406, 506) that are in contact with each other, and the first viewer-side lens surface and the second viewer-side lens surface are horizontally continuous through the joint shape parts in an entire visual field of the viewer in a vertical direction or in a central part of a visual field of the viewer (See e.g. Figs. 1-5; Paragraphs 0018, 0021-0022, and 0024-0028).
Regarding claim 10, Hu in view of Flipovich teaches the head-mounted display device according to claim 9, as above.

Regarding claims 19-20, Hu in view of Flipovich teaches the head-mounted display device according to claims 3 and 4, respectively, as above.
Hu further teaches that the optical axis of the first eyepiece is parallel to a straight line extending in a gaze direction of the pupil of the viewer gazing forward (See e.g. Figs. 1-5; Paragraphs 0018, 0021-0022, and 0024-0028).
Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Flipovich as applied to claim 1 above, and further in view of Hennessy et al. (U.S. Patent No. 6,014,117; hereinafter – “Hennessy”).
Regarding claim 5, Hu in view of Flipovich teaches the head-mounted display device according to claim 1, as above.
Hu and Flipovich fail to explicitly disclose that a ratio of an observation field angle of the second eyepiece to an observation field angle of the first eyepiece is less than 0.95.
However, Hennessy teaches an ambient vision display apparatus comprising a first eyepiece (20) and a second eyepiece (22, 24) wherein a ratio of an observation field angle of the second eyepiece to 
Hennessy teaches this ratio of observation field angles “such that the display conveys guidance information in the peripheral field of view by the movement of ambient symbology that is not representational of either symbols or physical objects” (C. 3, L. 39-59) in order “to provide a display system which is more intuitive, and reduces the cognitive and visual demand on the vehicle operator” (C. 2, L. 9-11).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the head-mounted display of Hu such that a ratio of an observation field angle of the second eyepiece to an observation field angle of the first eyepiece is less than 0.95 as suggested by Hennessy “such that the display conveys guidance information in the peripheral field of view by the movement of ambient symbology that is not representational of either symbols or physical objects” in order “to provide a display system which is more intuitive, and reduces the cognitive and visual demand on the vehicle operator,” as in Hennessy (C. 2, L. 9-11; C. 3, L. 39-59), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 21, Hu in view of Flipovich and Hennessy teaches the head-mounted display device according to claim 5, as above.
Hu further teaches that the optical axis of the first eyepiece is parallel to a straight line extending in a gaze direction of the pupil of the viewer gazing forward (See e.g. Figs. 1-5; Paragraphs 0018, 0021-0022, and 0024-0028).
Claims 6-7 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Flipovich and Hennessy as applied to claim 5 above, and further in view of Wang (U.S. PG-Pub No. 2017/0192220).
Regarding claim 6, Hu in view of Flipovich and Hennessy teaches the head-mounted display device according to claim 5, as above.
Hu, Flipovich, and Hennessy fail to explicitly disclose that a ratio R/f of a paraxial radius of curvature R of the first viewer-side lens surface to a rear-side focal length f of the first eyepiece is larger than 0 and smaller than 3.0.
However, Wang teaches an ocular lens and headset display optical system wherein a ratio R/f of a paraxial radius of curvature R of the first viewer-side lens surface to a rear-side focal length f of the first eyepiece is in the range of 1.2 to 4.5 (See e.g. Figs. 1-2; Abstract; Paragraphs 0009-0014 and 0031-0038).
Wang teaches this ratio of R/f to provide “a simple structure, a small size, and a light weight, which thus alleviates user burden” such that “a large FoV (Field of View) angle of 96° is obtained, which effectively balances the requirements between FoV angle and lightweight of the headset display optical system” and such that “the cost is lowered, which facilitates batch production” (Paragraph 0022).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the head-mounted display of Hu such that R/f is larger than 0 and smaller than 3.0 as suggested by Wang to provide “a simple structure, a small size, and a light weight, which thus alleviates user burden” such that “a large FoV (Field of View) angle of 96° is obtained, which effectively balances the requirements between FoV angle and lightweight of the headset display optical system” and such that “the cost is lowered, which facilitates batch production,” as in Wang (Paragraph 0022), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 7, Hu in view of Flipovich, Hennessy, and Wang teaches the head-mounted display device according to claim 6, as above.
Hu further teaches that the observation field angle of the first eyepiece is from 60 degrees to 120 degrees inclusive (See e.g. Figs. 1-5; Paragraph 0022).
Regarding claims 22-23, Hu in view of Flipovich, Hennessy, and Wang teaches the head-mounted display device according to claims 6 and 7, respectively, as above.
Hu further teaches that the optical axis of the first eyepiece is parallel to a straight line extending in a gaze direction of the pupil of the viewer gazing forward (See e.g. Figs. 1-5; Paragraphs 0018, 0021-0022, and 0024-0028).
Claims 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Flipovich as applied to claim 1 above, and further in view of Lanman et al. (U.S. PG-Pub No. 2017/0160518; hereinafter – “Lanman”). 
Regarding claim 14, Hu in view of Flipovich teaches the head-mounted display device according to claim 1, as above.
Hu and Flipovich fail to explicitly disclose that a distance between the first display portion and the first eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, a distance between the second display portion and the second eyepiece in a direction parallel to the optical axis of the second eyepiece is changeable, and the distance between the second display portion and the second eyepiece is increased with an increase in the distance between the first display portion and the first eyepiece.

Lanman teaches these changeable distances such that the “virtual reality headset automatically adjusts its focus based on a location within a virtual scene presented by the virtual reality headset that the user views” (Paragraph 0003) and in order “to keep the user's eyes in a zone of comfort as vergence and accommodation change” and such that “the virtual reality headset may dynamically add depth of field blur based on the object or the plane of focus when rendering the virtual scene to provide a depth cue” (Paragraph 0005).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the head-mounted display device of Hu with the changeable distances of Lanman such that the “virtual reality headset automatically adjusts its focus based on a location within a virtual scene presented by the virtual reality headset that the user views” and in order “to keep the user's eyes in a zone of comfort as vergence and accommodation change” and such that “the virtual reality headset may dynamically add depth of field blur based on the object or the plane of focus when rendering the virtual scene to provide a depth cue,” as in Lanman (Paragraphs 0003 and 0005), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 15, Hu in view of Flipovich and Lanman teaches the head-mounted display device according to claim 14, as above.
Hu further teaches that a display position of the second image displayed in the second display portion horizontally moves toward an ear of the viewer with respect to the first display portion with an increase in the distance between the first display portion and the first eyepiece (See e.g. Figs. 4-5; Paragraphs 0027-0029).
Additionally, Lanman further teaches that a display position of the second image displayed in the second display portion horizontally moves toward an ear of the viewer with respect to the first display portion with an increase in the distance between the first display portion and the first eyepiece (See e.g. Figs. 5 and 8; Paragraphs 0021, 0025-0026, and 0054-0055).
Lanman teaches these changeable distances such that the “virtual reality headset automatically adjusts its focus based on a location within a virtual scene presented by the virtual reality headset that the user views” (Paragraph 0003) and in order “to keep the user's eyes in a zone of comfort as vergence and accommodation change” and such that “the virtual reality headset may dynamically add depth of field blur based on the object or the plane of focus when rendering the virtual scene to provide a depth cue” (Paragraph 0005).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the head-mounted display device of Hu with the changeable distances of Lanman such that the “virtual reality headset automatically adjusts its focus based on a location within a virtual scene presented by the virtual reality headset that the user views” and in order “to keep the user's eyes in a zone of comfort as vergence and accommodation change” and such that “the virtual reality headset may dynamically add depth of field blur based on the object or the plane of focus when rendering the virtual scene to provide a depth cue,” as in Lanman (Paragraphs 0003 and 0005), and since  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 17, Hu in view of Flipovich teaches the head-mounted display device according to claim 1, as above.
Hu and Flipovich fail to explicitly disclose that a distance between the first display portion and the first eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, a distance between the second display portion and the second eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, and the distance between the second display portion and the second eyepiece is increased with an increase in the distance between the first display portion and the first eyepiece.
However, Lanman teaches a focus adjusting virtual reality headset with a first display portion (102, 506, 806, 808), first eyepiece (104), second display portion (102, 506, 806, 808), and second eyepiece (104), wherein a distance between the first display portion and the first eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, a distance between the second display portion and the second eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, and the distance between the second display portion and the second eyepiece is increased with an increase in the distance between the first display portion and the first eyepiece (See e.g. Figs. 5 and 8; Paragraphs 0021, 0025-0026, and 0054-0055).
Lanman teaches these changeable distances such that the “virtual reality headset automatically adjusts its focus based on a location within a virtual scene presented by the virtual reality headset that the user views” (Paragraph 0003) and in order “to keep the user's eyes in a zone of comfort as vergence and accommodation change” and such that “the virtual reality headset may dynamically add depth of field blur based on the object or the plane of focus when rendering the virtual scene to provide a depth cue” (Paragraph 0005).
 In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 18, Hu in view of Flipovich and Lanman teaches the head-mounted display device according to claim 14, as above.
Hu further teaches that a display position of the second image displayed in the second display portion horizontally moves toward the first display portion with an increase in the distance between the first display portion and the first eyepiece (See e.g. Figs. 4-5; Paragraphs 0027-0029).
Additionally, Lanman further teaches that a display position of the second image displayed in the second display portion horizontally moves toward the first display portion with an increase in the distance between the first display portion and the first eyepiece (See e.g. Figs. 5 and 8; Paragraphs 0021, 0025-0026, and 0054-0055).
Lanman teaches these changeable distances such that the “virtual reality headset automatically adjusts its focus based on a location within a virtual scene presented by the virtual reality headset that the user views” (Paragraph 0003) and in order “to keep the user's eyes in a zone of comfort as vergence and accommodation change” and such that “the virtual reality headset may dynamically add depth of field blur based on the object or the plane of focus when rendering the virtual scene to provide a depth cue” (Paragraph 0005).
 In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Flipovich as applied to claim 1 above, and further in view of Du et al. (U.S. PG-Pub No. 2017/0208314; hereinafter – “Du”).
Regarding claim 16, Hu in view of Flipovich teaches the head-mounted display device according to claim 1, as above.
Hu and Flipovich fail to explicitly disclose that a distance between the first display portion and the first eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, a distance between the second display portion and the second eyepiece is changeable such that the change is greater at a position closer to the first eyepiece, and with an increase in the distance between the first display portion and the first eyepiece, the distance between the second display portion and the second eyepiece is increased and a display position of the second image displayed in the second display portion horizontally moves toward the first display portion.
However, Du teaches a light field display device including a first display portion, a first eyepiece, a second display portion, and a second eyepiece, wherein a distance between the first display portion and the first eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, a 
Du teaches these changeable distances for “improving display quality of the first object displayed by at least the tilted first display unit” to “avoid complex computation on source content of a light field, and by tilting a corresponding display unit at least with respect to an original plane of a display array, display quality of the same object can be adjusted” and “to clearly display, in a partial depth distribution sub-region, an object which otherwise would not be clearly displayed in some cases limited by the display pixel resource” (Paragraph 0022).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the head-mounted display device of Hu with the changeable distances of Du for “improving display quality of the first object displayed by at least the tilted first display unit” to “avoid complex computation on source content of a light field, and by tilting a corresponding display unit at least with respect to an original plane of a display array, display quality of the same object can be adjusted” and “to clearly display, in a partial depth distribution sub-region, an object which otherwise would not be clearly displayed in some cases limited by the display pixel resource,” as in Du (Paragraph 0022), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Claims 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster as applied to claim 1 above, and further in view of Hu.
Regarding claim 2, Webster teaches the head-mounted display device according to claim 1, as above.
Webster fails to explicitly disclose that a distance between the second display portion and the second eyepiece is shorter than a distance between the first display portion and the first eyepiece.
However, Hu further teaches a head mounted display device including a first eyepiece, a first display portion, a second eyepiece, and a second display portion wherein a distance between the second display portion and the second eyepiece is shorter than a distance between the first display portion and the first eyepiece (See e.g. Figs. 4-5; Paragraphs 0027-0029).
Hu teaches this configuration as it “permits the implementation of an HMD device with a form factor that more closely conforms to the user's head compared to conventional HMD devices that utilize one or more flat display panels, while also providing a more uniform color and brightness across the field of view and a less complex display and optical assembly configuration compared to conventional HMD devices utilizing multiple separate optically or mechanically tiled display panels” (Paragraph 0014).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the head-mounted display device of Webster such that the distance between the second display portion and the second eyepiece is shorter than a distance between the first display portion and the first eyepiece as in Hu as it “permits the implementation of an HMD device with a form factor that more closely conforms to the user's head compared to conventional HMD devices that utilize one or more flat display panels, while also providing a more uniform color and brightness across the field of view and a less complex display and optical assembly configuration compared to conventional HMD devices utilizing multiple separate optically or mechanically tiled display panels,” as taught by Hu (Paragraph 0014).
Regarding claim 3, Webster teaches the head-mounted display device according to claim 1, as above.

However, Hu further teaches a head mounted display device including a first eyepiece, a first display portion, a second eyepiece, and a second display portion wherein a distance between the second display portion and the second eyepiece becomes shorter with an increase in a distance from the first display portion (See e.g. Fig. 5; Paragraphs 0028-0029)
Hu teaches this configuration as it “permits the implementation of an HMD device with a form factor that more closely conforms to the user's head compared to conventional HMD devices that utilize one or more flat display panels, while also providing a more uniform color and brightness across the field of view and a less complex display and optical assembly configuration compared to conventional HMD devices utilizing multiple separate optically or mechanically tiled display panels” (Paragraph 0014).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the head-mounted display device of Webster such that a distance between the second display portion and the second eyepiece becomes shorter with an increase in a distance from the first display portion as in Hu as it “permits the implementation of an HMD device with a form factor that more closely conforms to the user's head compared to conventional HMD devices that utilize one or more flat display panels, while also providing a more uniform color and brightness across the field of view and a less complex display and optical assembly configuration compared to conventional HMD devices utilizing multiple separate optically or mechanically tiled display panels,” as taught by Hu (Paragraph 0014).
Regarding claim 4, Webster teaches the head-mounted display device according to claim 1, as above.
Webster fails to explicitly disclose that the optical axis of the second eyepiece is offset from a center of a contour shape of the second eyepiece

Hu teaches this configuration “so as to allow a more compact placement of both optical elements while reducing or minimizing the seam between the two optical elements” (Paragraph 0014).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the head-mounted display device of Webster such that the optical axis of the second eyepiece is offset from a center of a contour shape of the second eyepiece as in Hu “so as to allow a more compact placement of both optical elements while reducing or minimizing the seam between the two optical elements,” as taught by Hu (Paragraph 0014).
Regarding claim 8, Webster in view of Hu teaches the head-mounted display device according to claim 2, as above.
Webster further teaches that the optical axis of the first eyepiece is parallel to a straight line extending in a gaze direction of the pupil of the viewer gazing forward (See e.g. Figs. 4-6; C. 6, L. 40-53; C. 7, L. 7-35; C. 7, L. 47 – C. 8, L. 22).
Hu further teaches that the optical axis of the first eyepiece is parallel to a straight line extending in a gaze direction of the pupil of the viewer gazing forward (See e.g. Figs. 1-5; Paragraphs 0018, 0021-0022, and 0024-0028).
Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster as applied to claim 1 above, and further in view of Hennessy et al. (U.S. Patent No. 6,014,117; hereinafter – “Hennessy”).
Regarding claim 5, Webster teaches the head-mounted display device according to claim 1, as above.

However, Hennessy teaches an ambient vision display apparatus comprising a first eyepiece (20) and a second eyepiece (22, 24) wherein a ratio of an observation field angle of the second eyepiece to an observation field angle of the first eyepiece is less than 0.95 (See e.g. Fig. 3; C. 7, L. 28-50 – Here the ratio of the observation field angles is 0.87 for the left display and 0.92 for the right display, both within Applicant’s claimed range).
Hennessy teaches this ratio of observation field angles “such that the display conveys guidance information in the peripheral field of view by the movement of ambient symbology that is not representational of either symbols or physical objects” (C. 3, L. 39-59) in order “to provide a display system which is more intuitive, and reduces the cognitive and visual demand on the vehicle operator” (C. 2, L. 9-11).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the head-mounted display of Webster such that a ratio of an observation field angle of the second eyepiece to an observation field angle of the first eyepiece is less than 0.95 as suggested by Hennessy “such that the display conveys guidance information in the peripheral field of view by the movement of ambient symbology that is not representational of either symbols or physical objects” in order “to provide a display system which is more intuitive, and reduces the cognitive and visual demand on the vehicle operator,” as in Hennessy (C. 2, L. 9-11; C. 3, L. 39-59), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 21, Webster in view of Hennessy teaches the head-mounted display device according to claim 5, as above.
.
Claims 6-7 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Flipovich and Hennessy as applied to claim 5 above, and further in view of Wang (U.S. PG-Pub No. 2017/0192220).
Regarding claim 6, Webster in view of Hennessy teaches the head-mounted display device according to claim 5, as above.
Webster and Hennessy fail to explicitly disclose that a ratio R/f of a paraxial radius of curvature R of the first viewer-side lens surface to a rear-side focal length f of the first eyepiece is larger than 0 and smaller than 3.0.
However, Wang teaches an ocular lens and headset display optical system wherein a ratio R/f of a paraxial radius of curvature R of the first viewer-side lens surface to a rear-side focal length f of the first eyepiece is in the range of 1.2 to 4.5 (See e.g. Figs. 1-2; Abstract; Paragraphs 0009-0014 and 0031-0038).
Wang teaches this ratio of R/f to provide “a simple structure, a small size, and a light weight, which thus alleviates user burden” such that “a large FoV (Field of View) angle of 96° is obtained, which effectively balances the requirements between FoV angle and lightweight of the headset display optical system” and such that “the cost is lowered, which facilitates batch production” (Paragraph 0022).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the head-mounted display of Webster such that R/f is larger than 0 and smaller than 3.0 as suggested by Wang to provide “a simple structure, a small size, and a light weight, which thus alleviates user burden” such that “a large FoV (Field of View) angle of 96° is obtained, which effectively balances the requirements between FoV angle and lightweight of the headset display optical In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 7, Webster in view of Hennessy and Wang teaches the head-mounted display device according to claim 6, as above.
Webster further teaches that the observation field angle of the first eyepiece is from 60 degrees to 120 degrees inclusive (See e.g. Figs. 4-6; C. 6, L. 40-53; C. 7, L. 7-35; C. 7, L. 47 – C. 8, L. 22).
Regarding claims 22-23, Webster in view of Hennessy and Wang teaches the head-mounted display device according to claims 6 and 7, respectively, as above.
Webster further teaches that the optical axis of the first eyepiece is parallel to a straight line extending in a gaze direction of the pupil of the viewer gazing forward (See e.g. Figs. 4-6; C. 6, L. 40-53; C. 7, L. 7-35; C. 7, L. 47 – C. 8, L. 22).
Claims 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster as applied to claim 1 above, and further in view of Lanman et al. (U.S. PG-Pub No. 2017/0160518; hereinafter – “Lanman”). 
Regarding claim 14, Webster teaches the head-mounted display device according to claim 1, as above.
Webster fails to explicitly disclose that a distance between the first display portion and the first eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, a distance between the second display portion and the second eyepiece in a direction parallel to the optical axis of the second eyepiece is changeable, and the distance between the second display portion and the second 
However, Lanman teaches a focus adjusting virtual reality headset with a first display portion (102, 506, 806, 808), first eyepiece (104), second display portion (102, 506, 806, 808), and second eyepiece (104), wherein a distance between the first display portion and the first eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, a distance between the second display portion and the second eyepiece in a direction parallel to the optical axis of the second eyepiece is changeable, and the distance between the second display portion and the second eyepiece is increased with an increase in the distance between the first display portion and the first eyepiece (See e.g. Figs. 5 and 8; Paragraphs 0021, 0025-0026, and 0054-0055).
Lanman teaches these changeable distances such that the “virtual reality headset automatically adjusts its focus based on a location within a virtual scene presented by the virtual reality headset that the user views” (Paragraph 0003) and in order “to keep the user's eyes in a zone of comfort as vergence and accommodation change” and such that “the virtual reality headset may dynamically add depth of field blur based on the object or the plane of focus when rendering the virtual scene to provide a depth cue” (Paragraph 0005).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the head-mounted display device of Webster with the changeable distances of Lanman such that the “virtual reality headset automatically adjusts its focus based on a location within a virtual scene presented by the virtual reality headset that the user views” and in order “to keep the user's eyes in a zone of comfort as vergence and accommodation change” and such that “the virtual reality headset may dynamically add depth of field blur based on the object or the plane of focus when rendering the virtual scene to provide a depth cue,” as in Lanman (Paragraphs 0003 and  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 15, Webster in view of Lanman teaches the head-mounted display device according to claim 14, as above.
Lanman further teaches that a display position of the second image displayed in the second display portion horizontally moves toward an ear of the viewer with respect to the first display portion with an increase in the distance between the first display portion and the first eyepiece (See e.g. Figs. 5 and 8; Paragraphs 0021, 0025-0026, and 0054-0055).
Regarding claim 17, Webster teaches the head-mounted display device according to claim 1, as above.
Webster fails to explicitly disclose that a distance between the first display portion and the first eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, a distance between the second display portion and the second eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, and the distance between the second display portion and the second eyepiece is increased with an increase in the distance between the first display portion and the first eyepiece.
However, Lanman teaches a focus adjusting virtual reality headset with a first display portion (102, 506, 806, 808), first eyepiece (104), second display portion (102, 506, 806, 808), and second eyepiece (104), wherein a distance between the first display portion and the first eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, a distance between the second display portion and the second eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, and the distance between the second display portion and the second eyepiece is increased with an increase in the distance between the first display portion and the first eyepiece (See e.g. Figs. 5 and 8; Paragraphs 0021, 0025-0026, and 0054-0055).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the head-mounted display device of Webster with the changeable distances of Lanman such that the “virtual reality headset automatically adjusts its focus based on a location within a virtual scene presented by the virtual reality headset that the user views” and in order “to keep the user's eyes in a zone of comfort as vergence and accommodation change” and such that “the virtual reality headset may dynamically add depth of field blur based on the object or the plane of focus when rendering the virtual scene to provide a depth cue,” as in Lanman (Paragraphs 0003 and 0005), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 18, Webster in view of Lanman teaches the head-mounted display device according to claim 14, as above.
Lanman further teaches that a display position of the second image displayed in the second display portion horizontally moves toward the first display portion with an increase in the distance between the first display portion and the first eyepiece (See e.g. Figs. 5 and 8; Paragraphs 0021, 0025-0026, and 0054-0055).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster as applied to claim 1 above, and further in view of Du et al. (U.S. PG-Pub No. 2017/0208314; hereinafter – “Du”).
Regarding claim 16, Webster teaches the head-mounted display device according to claim 1, as above.
Webster fails to explicitly disclose that a distance between the first display portion and the first eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, a distance between the second display portion and the second eyepiece is changeable such that the change is greater at a position closer to the first eyepiece, and with an increase in the distance between the first display portion and the first eyepiece, the distance between the second display portion and the second eyepiece is increased and a display position of the second image displayed in the second display portion horizontally moves toward the first display portion.
However, Du teaches a light field display device including a first display portion, a first eyepiece, a second display portion, and a second eyepiece, wherein a distance between the first display portion and the first eyepiece in a direction parallel to the optical axis of the first eyepiece is changeable, a distance between the second display portion and the second eyepiece is changeable such that the change is greater at a position closer to the first eyepiece, and with an increase in the distance between the first display portion and the first eyepiece, the distance between the second display portion and the second eyepiece is increased and a display position of the second image displayed in the second display portion horizontally moves toward the first display portion (See e.g. Figs. 1 and 4; Paragraphs 0041-0044, 0063-0068, and 0087-0088).
Du teaches these changeable distances for “improving display quality of the first object displayed by at least the tilted first display unit” to “avoid complex computation on source content of a light field, and by tilting a corresponding display unit at least with respect to an original plane of a display array, display quality of the same object can be adjusted” and “to clearly display, in a partial depth distribution sub-region, an object which otherwise would not be clearly displayed in some cases limited by the display pixel resource” (Paragraph 0022).
 In re Stevens, 101 USPQ 284 (CCPA 1954).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Makino (U.S. Patent No. 10,288,885) teaches a similar head-mounted display device with the required eyepieces and display portions, but does not claim the same invention and is commonly owned.
Tervo et al. (U.S. PG-Pub No. 2017/0357089) teaches a wrapped waveguide with large field of view having optics intersecting at a similar angle.
Gollier et al. (U.S. PG-Pub No. 2017/0358136) teaches a focus adjusting virtual reality headset having a similar adjustment mechanism.
Lee et al. (U.S. PG-Pub No. 2016/0377869) teaches a head mounted display device with dual curved displays having a similar construction.
Spitzer (U.S. PG-Pub No. 2016/0198949) teaches a hybrid lens system for head wearable display having a similar configuration of eyepieces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896